Citation Nr: 0830323	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

 Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1973 to November 
1979 and in the reserves from January 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for entitlement to service connection for 
hypertension.


FINDING OF FACT

The veteran's hypertension first manifested to a compensable 
degree many years after his separation from service and is 
unrelated to his period of service or to any aspect thereof.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service.      38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007);  38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in December 2003 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.
 
In this appeal, the first Dingess element, veteran status, is 
not at issue, and as noted above, the December 2003 letter 
advised the veteran of the second and third Dingess elements, 
specifically, the existence of a disability and connection 
between the veteran's service and that disability.  

In regard to fourth and fifth Dingess elements, the degree of 
disability and effective date pertaining to the disability, 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies the veteran's claim for 
entitlement to service connection for hypertension.  Thus no 
degree of disability or effective date will be assigned.  
There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA 
examination was scheduled for the veteran in December 2004.  
However, the veteran declined to travel to the location of 
the scheduled VA examination.   

The veteran has not indicated that he was seen regarding his 
hypertension by any other provider or at any other time than 
the treatment reflected in the current medical records on 
file.  Therefore, the veteran's service treatment records and 
all identified and authorized post-service treatment records 
available and relevant to the issues on appeal have been 
requested or obtained.
 
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2007).  

There is no evidence of record as to the veteran's 
examination upon entry into service.  The veteran's service 
treatment records indicate that the veteran received medical 
care for numerous conditions.  The veteran's service 
treatment records do not indicate that the veteran complained 
of high blood pressure or sought treatment related to 
symptomology of high blood pressure.  The veteran's blood 
pressure was recorded on nine occasions during service, and 
on no occasion was a diagnosis of high blood pressure, 
hypertension, or pre-hypertension made.  

Records indicate that in January 1979, the veteran sought 
emergency medical treatment related to facial trauma 
sustained in a fight.  At that time, his blood pressure 
measurement was 120/86.  In February 1979, the veteran's 
blood pressure measurement was 128/88, recorded during 
general medical care.  On March 12, 1979, the veteran 
complained of hyperventilation and intense emotional stress 
related to a recent cerebral concussion.  At that time, his 
blood pressure measurement was 152/112.  One week later, on 
March 19, 1979, the veteran sought treatment for sharp 
stomach pain.  His blood pressure measurement at that time 
was 138/102.  The veteran complained of dizziness on March 
27, 1979, and his blood pressure measurement was 136/92.  The 
veteran sought emergency medical treatment related to a hand 
laceration in April 1979.  At that time, his blood pressure 
measurement was 122/76.  Next, the veteran was seen in May 
1979 regarding fitness of duty from the daily intake of 
alcohol and resulting intoxication.  At that time, the 
veteran's blood pressure measurement was 128/84.  In October 
1979, the veteran sought treatment for dizziness and knee 
pain.  His blood pressure measurement was 142/90.  

The veteran's service treatment records reveal that the 
veteran self-reported a history of high blood pressure on 
three occasions.  Two dental health questionnaires, one 
undated and one dated in May 1973, indicate that the veteran 
reported high blood pressure.  Report of a neurological 
evaluation dated in February 1979 reveals that the veteran 
again reported a history of high blood pressure.  The 
neurologist stated that the veteran was not on blood pressure 
medication at the time of the evaluation, and that the 
veteran's hospital chart at that time indicated blood 
pressure ranging from 100/60 to 120/80.  

Upon examination in November 1979, at the time of the 
veteran's separation from active duty, the veteran indicated 
that he did not have nor had high or low blood pressure.  At 
the time of the separation examination, the veteran's blood 
pressure was 142/92.  No indication of hypertension or any 
abnormality related to the cardiovascular system was made.  

Thus, although the veteran had elevated blood pressure 
readings on several occasions during his period of service, 
and the veteran believed himself to have a history of high 
blood pressure, there is no indication in his service medical 
records that he had consistently elevated readings sufficient 
to warrant a diagnosis of hypertension.  As there is no 
evidence that hypertension was actually diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The first post-service 
evidence of record containing a blood pressure measurement is 
dated in August 1988.  At that time, the veteran sought 
treatment related to his back and his blood pressure, 
measured as part of the physical examination, was 126/74.  
The first clinical evidence of record of a diagnosis of 
hypertension is dated in February 2000, approximately twenty-
one years after his separation from service.  At the time of 
the veteran's diagnosis with hypertension, his blood pressure 
was 140/110 and 184/84.  The veteran has been taking 
prescription medication for control of his hypertension since 
December 2000.  There is no evidence of record indicating 
that any of the veteran's treating providers found a 
relationship between his hypertension and his period of 
active service.  

In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Given the length of time between his 
separation from service and the initial confirmed clinical 
diagnosis, the veteran is not entitled to service connection 
for hypertension on a presumptive basis.  

Correspondence of record indicates that the RO scheduled a VA 
examination for the veteran in December 2004 at the West Palm 
Beach, Florida Veteran's Administration Medical Center 
(VAMC).  The veteran informed the RO that he was unable to 
travel to the VA examination site due to his numerous and 
severe disabilities.  The veteran stated that he was, 
however, able to travel to the Stuart, Florida VA community-
based outpatient clinic.  From a review of the veteran's VA 
treatment records, it is clear that the veteran attended 
regular health care appointments, had an abnormal gait, used 
a cane to assist him in ambulation, and experienced periods 
of dizziness.  However, the veteran's treatment records do 
not indicate that the veteran was housebound, immobile, or 
otherwise unable to travel to the nearest VAMC.  

The Board notes that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board has considered the veteran's assertions that his 
hypertension was incurred in his period of active duty.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the veteran 
is competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Hypertension is not subject to lay diagnosis.  The veteran 
does not have the medical expertise to diagnose himself with 
hypertension, nor does he have the medical expertise to 
provide an opinion regarding the etiology.  Thus, the 
veteran's lay assertions are not competent or sufficient. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's 
hypertension.  Thus, service connection for hypertension is 
not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim for entitlement to service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for hypertension is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


